DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 01/20/2022 is acknowledged.
Examiner acknowledges the amendments made to the claims filed on 01/20/2022.
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.
Claims 1-21 are being examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satyanarayana (Molecular approach to identify antidiabetic potential of Azadirachta indica, J Ayurveda Integr Med. 2015 Jul-Sep; 6(3): 165-174).
Satyanarayana’s general disclosure is a report on the antidiabetic potential of Azadirachta indica (see abstract).
Regarding claims 1, 3-6 and 17-21, Satyanarayana discloses that aqueous extracts from Azadirachta indica leaf, at 400 mg/kg as an oral effective dose, given once daily for 30 days, was able to normalize altered blood glucose levels, serum insulin and insulin signaling molecules (see abstract) which are all treatments of type-2 diabetes mellitus (also see abstract).
Regarding claim 2, Satyanarayana also discloses the blood glucose being reduced to about 20% (see Fig. 1).
Regarding claims 7 and 21, pertaining to the aqueous extract containing about 3% by weight total flavonoids and not less than 7% by weight myo-inositol monophosphate, it would be inherent that the same aqueous extracts would pull out the same amount of components and in relatively the same percentages even when the amount being extracted were in larger or smaller amounts, unless the applicant can provide evidence showing that something was done differently during extraction that would allow for a different amount of these components to be extracted. However, this does not currently seem to be the case.  The standardized aqueous extract of the Azadirachta indica leaf (see 00100).

Claims 8-16 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satyanarayana (Molecular approach to identify antidiabetic potential of Azadirachta indica, J Ayurveda Integr Med. 2015 Jul-Sep; 6(3): 165-174).
Regarding claims 8-16, Satyanarayana teaches an aqueous extract of Azadirachta indica and teaches the extract being used for treating type-2 diabetes and for normalizing blood glucose levels, serum insulin and insulin signaling molecules. Satyanarayana does not specifically teach wherein the HbA1c or HOMA-IR is reduced by about 20% compared to placebo or wherein the endothelial function is improved by any increase or decrease in the amount of markers present in the blood as claimed. However, Satyanarayana teaches the same method of administering the aqueous Azadirachta indica extract to a type-2 diabetic patient for the same amount of time and within the same dosage range and thus it would be inherently known that the same extract would contain the same aqueous components that would provide the same beneficial properties. These method steps are identical in nature and would thus have the exact same effects.
As discussed in the MPEP “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. 
Additionally, as discussed in the MPEP “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims”.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





JACOB A BOECKELMANExaminer, Art Unit 1655            


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655